DETAILED ACTION
1.	Claims 1-5, as originally filed on 09/30/2020, are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/30/2020 has been considered by the examiner.

Claim Objections
4.	Claims 4-5 are objected to for repetitive language. In claims 4-5, it is suggested that each of the initial line phrases ending with “step of” be deleted and each method step start with the “-ing” verb instead. 
For instance, in claim 4, line 5, delete “a gold plating layer formation step of” so that the method step reads simply “forming a gold plating layer on an outer peripheral surface of a core wire”. The claim still requires all of those features, but removes the redundant phrases.  Appropriate correction is encouraged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

5.	Claim 3 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites that “the Ni-W alloy layer is disposed on an inner peripheral surface side of the Ni metal layer”. Claim 1, on which claim 3 depends, requires that the Ni-W alloy layer is on an outer side of the Ni metal layer and thus it appears that claim 3 is improper.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102/103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Di Stefano et al. (US 7,491,069 B1; cited on Applicant’s IDS, hereinafter “Di Stefano”). 
	As to claim 1, Di Stefano teaches a cylindrical body formed of a conductive member provided with a spiral spring portion (see FIG. 1A-1B; col. 5, lines 8-46; col. 6, lines 43-56: contactor 100 [spring material] comprising sliced midsection 110), the cylindrical body comprising a Ni metal layer and a Ni-W alloy layer containing W (see col. 6, lines 17-42 & 57-64: the contactor may be plated with nickel (Ni) and a high strength coating includes nickel-tungsten (Ni-W) alloys to further strengthen the material of the tube), wherein an end portion of the Ni-W alloy layer protrudes to an outer side of the Ni metal layer (see col. 6, lines 43-64: the contactor 100 is produced by etching which implicitly discloses a protruding end portion of the Ni-W alloy layer due to different etching rates of Ni and Ni-W; see para. 0018 & 0025-0027 of the present specification for its discussion of etching rate corresponding to “protrudes” in the claim).
	As to claims 2-3, Di Stefano teaches the cylindrical body according to claim 1, wherein the Ni-W alloy layer is disposed on an outer [or an inner] peripheral surface of the Ni metal layer (see col. 6, lines 43-64: the helical feature of the contactor 100 may be fabricated by pattern etching of tubular material with Ni and Ni-W).
Di Stefano anticipates the claims since he teaches all of the limitations of the cylindrical recited in instant claims 1-3. In the event that the anticipation rejection under Di Stefano is found to be insufficient, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed cylindrical body because Di Stefano teaches and/or suggests the same etching methods described in the present application to achieve the claimed layer structure (see Di Stefano col. 6, lines 43-64 and filed spec. para. 0025-0027). Therefore, claims 1-3 are anticipated by or rendered obvious over the disclosure of DiStefano.


Claim Rejections - 35 USC § 103
8.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Di Stefano et al. (US 7,491,069 B1), in view of Kojima et al. (US 2013/0057309 A1).
Independent method claims 4-5 require the features of the “cylindrical body” product recited in independent claim 1. As discussed above, Di Stefano teaches a cylindrical body having these product features (e.g. Ni metal layer and Ni-W alloy layer) which is produced by etching (see col. 5, line 8 to col. 6, line 64). 
Di Stefano does not teach the specific layer formation and removal steps recited in claims 4-5 for producing the cylindrical body starting from a core wire. 
However, Kojima, in analogous art of cylindrical contacts having an electroformed spring structure (see para. 0012 & FIG. 3-4), teaches and/or suggests the method steps recited in claims 3-4, including: forming a gold plating layer on an outer surface of a core wire and forming a Ni and/or alloy metal layers on the gold plating 
Thus, the claimed methods for producing a cylindrical body by selective etching which involves applying a gold-layer on a core wire and masking the layers before etching is considered to be part of the common general knowledge of a skilled artisan, as evidenced by Kojima. The application of this known method would therefore be a normal option for a person having ordinary skill in the art before the effective filing date of the claimed invention. In short, it would have been obvious to produce a cylindrical body including both Ni and Ni-W layers (taught by Di Stefano) according to known method steps for producing a cylindrical body (taught by Kojima). 
A person of ordinary skill in the art would expect the methods for producing a cylindrical body taught by Di Stefano, in view of Kojima, to have similar properties to those recited in claims 4-5, absent the showing of unexpected results. 
It is noted that the difference between the two independent method claims is that claim 4 forms a Ni metal layer before forming a Ni-W alloy layer, whereas claim 5 forms a Ni-W alloy layer before forming a Ni metal layer [opposite order].


Examiner’s Note
9.	Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider .  

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These relevant references are cited on the PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATIE L. HAMMER/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        December 3, 2021